Opinion filed September 13, 2007 















 








 




Opinion filed September 13, 2007 
 
 
 
 
 
 
                                                                        In The
                                                                              
    Eleventh Court of Appeals
                                                                 ____________
 
                                                          No. 11-07-00200-CV 
                                                    __________
 
                                   MICHAEL GOODALL, Appellant
 
                                                             V.
 
                    VALLEY
FORGE INSURANCE COMPANY, Appellee
 

 
                                          On
Appeal from the 58th District Court
 
                                                       Jefferson
  County, Texas
 
                                                 Trial
Court Cause No. A-177512
 

 
                                             M
E M O R A N D U M   O P I N I O N
The
trial court signed its judgment on May 1, 2007. 
Michael Goodall filed a notice of appeal but did not file an affidavit
of inability to pay costs on appeal in compliance with Tex. R. App. P. 20.1. 
The clerk of the trial court has stated in writing that Goodall has
failed to pay for the clerk=s record.




On
August 15, 2007, the clerk of this court wrote the parties advising them that
the requirements of Rule 20.1 had not been met and directing Goodall to forward
proof of payment for the clerk=s record to this court on or before August
30, 2007.  There has been no response to
our letter of August 15.
The
failure to file the clerk=s record appears to be due to Goodall=s actions. 
Therefore, the appeal is dismissed for want of prosecution.  Tex.
R. App. P. 37.3(b).
 
 
PER
CURIAM
 
September 13, 2007
Panel
consists of:  Wright, C.J.,
McCall,
J., and Strange, J.